DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             DAVID ADRIEN,
                               Appellant,

                                   v.

                       CHANTEL CLEMMONS,
                            Appellee.

                             No. 4D21-2928

                             [June 22, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Nicholas Richard Lopane, Judge; L.T. Case No. FMCE15-
002059.

  Odell M. Wahrmann of Wahrmann Law P.A., Coral Springs, for
appellant.

  No appearance for appellee.

PER CURIAM.

  Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150, 1152 (Fla. 1979).

WARNER, FORST and ARTAU, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.